Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 15, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  158193                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Megan K. Cavanagh,
                                                                                                                       Justices
            Plaintiff-Appellant,
                                                                   SC: 158193
  v                                                                COA: 343406
                                                                   Jackson CC: 13-003842-FH
  JACOB DOMONIQUE KONKLE,
             Defendant-Appellee.
  ______________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 15, 2019

                                                                              Clerk